IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-93-182-CR


THE STATE OF TEXAS,

	APPELLANT

vs.



JAMES ROBERT FLORES,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW OF TOM GREEN COUNTY

NO. 89,029, HONORABLE R.L. BLANN, JUDGE PRESIDING
 



PER CURIAM
	This purports to be an appeal from an order of the county court at law granting
appellee's motion for new trial.  Tex. Code Crim. Proc. Ann. art. 44.01(a)(3) (West Supp. 1993). 
The underlying offense is assault.  Tex. Penal Code Ann. § 22.01 (West Supp. 1993).
	The transcript received by this Court on May 7, 1993, does not contain an order
granting a new trial in this cause.  The Clerk of this Court notified counsel for the State that a
supplemental transcript containing a copy of the order appealed from should be tendered for filing
on or before May 25, 1993.  No supplemental transcript has been received, nor has the State
requested an extension of time for filing.  The statement of facts, which was due June 1, 1993,
has not been received and, again, the State has not timely requested an extension of time for
filing.
	The appeal is dismissed for want of prosecution.  State v. Sanchez, 764 S.W.2d 920 
(Tex. App.--Austin 1989, no pet.).


[Before Justices Powers, Kidd and B. A. Smith]
Appeal Dismissed
Filed:  June 23, 1993
[Do Not Publish]